Citation Nr: 0824938	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in February 2006.

The Board notes that the veteran's February 2006 substantive 
appeal expressed a desire to testify at a Board hearing.  The 
veteran was originally scheduled to testify at a Board 
hearing in May 2007, but did not report for the hearing.  The 
RO contacted the veteran and the veteran requested a 
rescheduling.  The veteran was rescheduled to testify at a 
Board hearing in June 2008, but again did not report.  As 
discussed below, the veteran submitted correspondence to the 
RO dated in April 2008 in which he requested to be scheduled 
for a later Travel Board hearing.  This correspondence was 
forwarded to the Board, but not associated with the claims 
folder prior to the time the Board issued a June 2008 
decision in this appeal.

The veteran's claims on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


VACATUR

The Board denied the issues on appeal in a June 23, 2008 
decision.  It was subsequently discovered that a request by 
the veteran for a rescheduled travel Board hearing had been 
received at the RO and forwarded to the Board prior to June 
23, 2008, but had not yet been associated with the claims 
file.  Consequently, the June 23, 2008 Board decision must be 
vacated.  Additionally, this case must be returned to the RO 
to make arrangements for the requested hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.703 (2007).




ORDER

The June 23, 2008 Board decision in this case is hereby 
vacated.


REMAND

As discussed above, the veteran requested a travel Board 
hearing in correspondence dated April 2008, received at the 
RO and forwarded to the Board prior to the issuance of the 
vacated June 2008 Board decision.  The case must therefore be 
returned to the RO to make arrangements for the requested 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.703 
(2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for a scheduled hearing, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


